Citation Nr: 0534616	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-14 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for post-traumatic 
stress disorder (PTSD) with schizophrenia.

2.  Entitlement to service connection for hypothermia.

3.  Entitlement to service connection for memory deficit, 
insomnia and sleep apnea due to nerves.

4.  Entitlement to service connection for cervical dysplasia.

5.  Entitlement to service connection for endometriosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to July 
1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The issue of whether new and material evidence has been 
received to reopen the claim for service connection for PTSD, 
the issue of entitlement to service connection for memory 
deficit, insomnia and sleep apnea due to nerves, the issue of 
entitlement to service connection for cervical dysplasia, and 
the issue of entitlement to service connection for 
endometriosis, are addressed in the REMAND that follows the 
order section of this decision.


FINDING OF FACT

Any hypothermia present in service resolved without 
residuals.


CONCLUSION OF LAW

The veteran has no current disability due to hypothermia 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The veteran was provided the required notice by letter mailed 
in August 2001, prior to the RO's initial adjudication of her 
claim.  The letter informed the appellant of what evidence 
was required to substantiate the claim and of her and VA's 
respective duties for obtaining evidence.  Although the RO 
did not specifically request the veteran to submit any 
pertinent evidence in her possession, it did inform her of 
the evidence that would be pertinent and that she should 
either submit such evidence or provide the RO with the 
information and any authorization necessary for the RO to 
obtain the evidence on her behalf.  Therefore, the Board 
believes that the veteran was on notice of the fact that she 
should submit any pertinent evidence in her possession.

The Board also notes that the veteran's service medical 
records, Social Security medical records, VA medical records, 
and private medical records have been obtained.  The veteran 
failed to report for requested hearings before a hearing 
officer and before a Veterans Law Judge.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal.  The veteran has not 
identified any outstanding evidence that could be obtained to 
substantiate her claim.  The Board is also unaware of any 
outstanding evidence that could be obtained to substantiate 
the veteran's claim.  Therefore, the Board is satisfied that 
VA has complied with the duty to assist requirements of the 
VCAA.

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran maintains that she should be granted service 
connection for hypothermia that she experienced in service 
while stationed in South Carolina and Germany.  The Board has 
examined the veteran's service medical records, including the 
copies of service medical records submitted by the veteran in 
May 1995.  None of these records indicate that the veteran 
experienced hypothermia during service.  

The Board has also examined the veteran's post service 
medical records.  None of these records, including VA and 
private records, indicate that the veteran has any current 
disability related to hypothermia.

While the veteran claims that she has disability due to 
hypothermia in service, as a layperson she is not competent 
to render a medical opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  Furthermore, the veteran has 
not specifically identified any current disability that she 
thinks is due to hypothermia.

Congress specifically limits entitlement for service-
connected disease or injury to cases where there is current 
disability.  See 38 U.S.C. § 1131.  In the absence of proof 
of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Since the preponderance of the evidence indicates that the 
veteran has no current disability due to hypothermia, the 
veteran's claim must be denied.


ORDER

Entitlement to service connection for hypothermia is denied.


REMAND

The veteran alleges that her PTSD is related to sexual 
assault during service.  

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the veteran that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
38 C.F.R. § 3.304(f)(3).  It does not appear that the RO has 
informed the veteran of potential sources of verification of 
her claimed in-service stressor, and this must be 
accomplished on remand. 

In April 1998 the veteran reported PTSD treatment from a VA 
physician at the Denver, Colorado VA Medical Center 
psychiatric outpatient clinic.  No such records are contained 
in the veteran's claims file.  The RO should attempt to 
obtain copies of these VA medical records.

The veteran also claims that she is entitled to service 
connection for memory deficit, insomnia and sleep apnea due 
to her nervous condition.  This claim is inextricably 
intertwined with her claim for service connection for PTSD 
with schizophrenia.  Accordingly, the veteran's claim for 
service connection for memory deficit, insomnia and sleep 
apnea due to her nervous condition must be deferred until the 
claim for service connection for PTSD with schizophrenia is 
readjudicated

Additionally, the veteran also that she is entitled to 
service connection for cervical dysplasia and for 
endometriosis.  The veteran's service medical records do 
indicate that the veteran experienced cervical dysplasia and 
endometriosis during service.  In October 2001 the veteran 
failed to report for a VA examination which had been 
scheduled to determine if the veteran currently has any 
disability due to cervical dysplasia or endometriosis.  
However, the record reveals that the veteran changed 
addresses during this time period and the record does not 
reveal whether the notification of the scheduled VA 
examination was sent to the correct address.  Accordingly, 
the veteran must be given another opportunity to appear for a 
VA examination.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

1.  The RO or the AMC should furnish the 
veteran a development letter in 
accordance with 38 C.F.R. § 3.304(f)(3).  
An appropriate period of time should be 
allowed for the veteran to respond and/or 
submit additional evidence.

2.  The RO or the AMC should request the 
veteran to provide any pertinent evidence 
in her possession, not already of record, 
and to either provide a copy of any other 
records pertaining to treatment or 
evaluation of her claimed disabilities or 
the identify information and any 
necessary authorization to enable VA to 
obtain the records on her behalf.  

3.  Then, the RO or the AMC should 
attempt to obtain a copy of all pertinent 
records identified but not provided by 
the veteran.  In any event, the RO or the 
AMC should contact the Denver VA Medical 
Center and request copies of all of the 
veteran's treatment records, including 
from the outpatient psychiatric clinic, 
dated from July 1989 to the present.

4.  Then, the veteran should be scheduled 
for an examination by a physician with 
appropriate expertise to determine 
whether she currently has any disability 
related to cervical dysplasia or 
endometriosis.  If any such disability is 
found, the examiner should express an 
opinion as to whether it is as least as 
likely as not that any current disability 
is related to the cervical dysplasia or 
endometriosis shown during service.  The 
claims files must be provided to and 
reviewed by the physician.  The 
supporting rationale for all opinions 
expressed must be provided.

5.  The RO or the AMC should then review 
the claims files to ensure that all of 
the above requested development has been 
completed.  In particular, the RO or the 
AMC should ensure that the VA examination 
report complies fully with the above 
instructions, and if not, it should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998). 

6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

7.  Then, the RO or the AMC and 
readjudicate the veteran's claims.  If 
any benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and her representative should 
be furnished a supplemental statement of 
the case and afforded the requisite 
period of time to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until she is otherwise notified, but she 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


